803 F.2d 714Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Bartehqua Nimely WISSEH, Defendant-Appellant.
No. 86-7626.
United States Court of Appeals, Fourth Circuit.
Submitted July 29, 1986.Decided Oct. 14, 1986.

Bartehqua Nimely Wisseh, appellant pro se.
Paul Alexander Weinman, for appellee.
M.D.N.C.
DISMISSED.
Before RUSSELL and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Bartehqua Wisseh, a federal inmate, appeals the district court's order granting the United States' motion to dispose of a firearm seized from Wisseh.  Wisseh is serving a sentence imposed for convictions of 18 U.S.C. Sec. 2315, Sale or receipt of stolen goods, securities, moneys, or fraudulent state tax stamps, a felony punishable by a fine of not more than $10,000, or imprisonment of not more than 10 years, or both.


2
The district court below found as a fact that Wisseh obtained the firearm in question by giving false information on Alcohol, Tobacco and Firearms Form No. 4473.  18 U.S.C. Sec. 924(a) makes such conduct illegal.  18 U.S.C. Sec. 924(d) provides that any firearm involved in a violation of federal firearm laws and regulations is subject to forfeiture.  See also 27 C.F.R. Secs. 178.161-178.166 (1985).  Wisseh's arguments that he did not sign Form 4473 and that he was not convicted of violating 18 U.S.C. Sec. 924(a) do not persuade the Court that the district court's finding of fact was clearly erroneous.  A Sec. 924(d) forfeiture is civil in nature, United States v. One Assortment of 89 Firearms, 465 U.S. 354, 363 (1984), and a criminal conviction is not a prerequisite of forfeiture.   Id. at 366.  Furthermore, Wisseh argues only that he did not sign the form, and does not deny that he used the form to procure the firearm.  We would only note additionally that as a convicted felon, Wisseh may not legally possess a firearm.  18 U.S.C.App. Sec. 1202.


3
Accordingly, we dismiss the appeal.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and deny leave to proceed on appeal in forma pauperis.


4
DISMISSED.